Citation Nr: 0111381	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-07 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent 
for a service-connected right shoulder impingement. 

2.  Whether the veteran is entitled to service connection for 
blisters to the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel




INTRODUCTION

The veteran had active service from January 1988 to January 
1999.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

By way of history, in a rating decision dated in November 
1999, the RO granted service connection for right shoulder 
impingement and assigned an evaluation of zero percent, 
effective January 14, 1999 and denied service connection for 
blisters of the feet.  In the same decision, the RO denied 
service connection for right leg muscle strain and swelling; 
granted service connection for fracture of the big right toe 
and assigned an evaluation of zero percent, effective January 
14, 1999; denied service connection for dry eyes; denied 
service connection for acne vulgaris; denied service 
connection for painful arch of the right foot; denied 
entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities; denied 
service connection for a boil of the inner right thigh; and 
denied service connection for jaw separation.  The RO noted 
that at the time of the rating decision, the veteran's 
service medical records were not available for review.

In December 1999, the veteran's service medical records were 
received by the RO and it then re-evaluated all of the 
veteran's claims.  In a rating decision dated in January 
2000, the RO maintained each of its decisions regarding the 
veteran's claims that it had made in the November 1999 rating 
decision.

In January 2000, the veteran filed a statement in support of 
claim, which the RO considered a notice of disagreement.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2000).  In this statement, the veteran 
specifically stated his interest in appealing the RO's 
decisions as to the right shoulder impingement and the 
blisters of his feet.  At the conclusion of the document, the 
veteran stated:  "Although every decision was not mentioned 
in my appeal I believe each should be reviewed, since the 
conclusion was made without my medical records."

In January 2000, the RO provided the veteran a statement of 
the case only as to the right shoulder impingement and the 
blisters of his feet.  The remaining issues are discussed in 
the remand portion of this opinion.

In March 2000, the veteran submitted a substantive appeal and 
thereby perfected appeals to the Board as to the issues of 
the right shoulder impingement and the blisters of his feet.  


FINDING OF FACT

Right shoulder impingement is manifested by no more than 
subjective complaints of pain, without objective evidence of 
functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of zero percent for 
a service-connected right shoulder impingement have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran complained of 
right shoulder pain in July 1997.  It was noted that the pain 
was "lifting related" and that the veteran was taking 
Naprosyn to relieve the pain.  X-rays were negative and he 
was assessed as having overuse or right shoulder tendinitis.  
He was treated with physical therapy and ice massage.  

The veteran presented for a VA examination in July 1999.  The 
examiner noted that the veteran was left-handed.  The veteran 
reported that he had "thrown out the shoulder" while moving 
furniture in 1995 or 1996.  He stated that he was diagnosed 
at that time as having separated the shoulder.  He reported 
being treated with nonsteroidal anti-inflammatories, physical 
therapy, ice therapy, activity modification and use of a 
transcutaneous electrical nerve stimulation unit.  He stated 
that his symptoms resolved over a several week period.  He 
denied any other distinct injury to, injection, or surgery of 
the right shoulder.  He stated that the right shoulder "is 
not too much of a problem now" but he reported pain when he 
slept on the shoulder with the arm abducted or forward 
flexed.  He reported no additional care for the right 
shoulder.  

Examination of the right shoulder showed no deformity, 
discoloration, or swelling.  There was no evidence of 
shoulder muscle atrophy and no tenderness to palpation of the 
acromioclavicular joints or anterior or inferior to the 
distal acromion.  Active range of motion of the shoulder 
showed forward flexion of zero to 180 degrees bilaterally and 
without difficulty.  Abduction was zero to 180 degrees 
bilaterally.  External rotation was zero to 90 degrees 
bilaterally.  Internal rotation was zero to 90 degrees 
bilaterally.  The Yergason, drop arm and apprehension tests 
were all negative.  An X-ray of the right shoulder showed a 
small acromial spur, but otherwise showed no significant 
abnormality.  The diagnosis was recurrent right shoulder 
impingement syndrome, mild.

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

The veteran fully completed his application for benefits.  
Therefore there is no duty to inform the veteran of 
information needed to complete the application.  The RO has 
provided the veteran with a statement of the case as to his 
right shoulder impingement.  He has thereby been informed of 
the evidence necessary to substantiate this claim.

VA afforded the veteran an examination in July 1999.  That 
examination, as will be discussed below, provided sufficient 
information on which to evaluate his claim.  The veteran has 
not made VA aware of the existence of any additional evidence 
that would be relevant to his claim.  Thus, the Board finds 
that VA's duty to provide him with notice and assist him with 
the development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court has subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2000).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  In this case, based upon the July 1999 
examination, the veteran's right shoulder is considered the 
minor upper extremity as the evidence reflects the veteran to 
be left-hand dominant.  38 C.F.R. § 4.69 (2000). 

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees, abduction zero to 180 degrees, 
and internal and external rotation 90 degrees.  38 C.F.R. § 
4.70, Plate I (2000).  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2000) an assignment of a 20 percent evaluation is 
warranted where there is limited motion of the minor arm to 
shoulder level or midway between the side and shoulder level.  
Where motion is limited to 25 degrees from the side, a 30 
percent evaluation is warranted.  

In this case, there is no competent evidence of right 
shoulder motion limited to shoulder level, or further 
limited.  On the July 1999 VA examination, the examiner 
concluded that there was no limitation of veteran's range of 
motion.  The examiner also found no objective evidence of 
other functional factors that would equate to limitation of 
motion warranting more than a zero percent evaluation.  In a 
case such as this where the pertinent diagnostic code does 
not provide for a zero percent evaluation, it shall 
nevertheless be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  
Thus, no increased rating is warranted based on application 
of Diagnostic Code 5201.

The Board has also considered the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  Disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

Generally, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this case, the Board finds that there 
is no clinical evidence of functional loss.  The Board 
emphasizes the veteran's ability to perform the normal 
actions required to ambulate and it is noted that there is 
excellent range of motion of the shoulder.  The veteran 
evidences no additional significant functional impairment as 
a result of pain that is caused by his service- connected 
disability. 

The Court has, however, held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO. See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  Furthermore, 
consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Impairments of the clavicle or scapula are evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2000), which provides 
that a 10 percent evaluation is assigned to either the major 
or minor extremity where there is evidence of malunion or 
nonunion without loose movement.  Assignment of a 20 percent 
evaluation is warranted where there is evidence of 
dislocation or nonunion with loose movement.  That code also 
provides that such can be rated based on impairment of 
function of a contiguous joint.  On the July 1999 VA 
examination, an X-ray evaluation failed to reveal any of 
these abnormalities.  There were no indications of malunion, 
nonunion or dislocations.  There is no other competent 
evidence in this case of any malunion or nonunion of the 
clavicle or the scapula, and certainly no competent evidence 
of dislocation or loose movement of the shoulder joint to 
warrant assignment of a higher evaluation under that 
diagnostic code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2000), a 20 
percent evaluation is provided where there is recurrent 
dislocation of the minor humerus at the scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  A 
40 percent evaluation is assigned where there is fibrous 
union, a 50 percent evaluation is warranted for nonunion or a 
false flail joint, and a 70 percent evaluation is warranted 
for loss of the humeral head (a flail shoulder).  On the July 
1999 VA examination, the examiner specifically noted that 
there was no deformity, discoloration, swelling of the right 
shoulder, nor is there any competent evidence in this case of 
dislocation or loose movement of the shoulder joint to 
warrant assignment of a higher evaluation under Diagnostic 
Code 5202.

The Board finds that the veteran's subjective complaints of 
pain and discomfort are not supported by objective evidence 
of these symptoms.  There is no competent evidence of 
additional functional loss or disabling symptomatology to 
warrant assignment of a higher, or a separate evaluation 
under the Schedule.  See 38 C.F.R. §§ 4.7, 4.14, 4.71a.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2000), 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board finds no basis upon which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of right shoulder disability 
not contemplated in the currently assigned zero percent 
ratings as permitted under the Schedule.  

The veteran has not alleged, nor does the record suggest, 
that the right shoulder disability has required frequent 
periods of hospitalization or marked interference with 
employment.  Therefore, consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Shipwash v. Brown, 8 Vet. App. 218 (1995).

The record does not show any post-service treatment for 
problems related to the right shoulder nor has the veteran 
submitted any evidence of impairment in employment.  
Accordingly, the provisions of 38 C.F.R. § 4.1 pertaining to 
impairment in earning capacity resulting from diseases and 
injuries are not applicable here. 

The only evidence as to the severity of the right shoulder 
disability since effective date of the grant of service 
connection consists of the veteran's subjective complaints 
and the VA examination.  The veteran's complaints have not 
changed during the period since the effective date of the 
grant of service connection.  The results of the VA 
examination due not show any change in the veteran's 
disability during this period.  In short, the record does not 
show that he is entitled to an evaluation in excess of the 
current zero percent for any period since the effective date 
of the grant of service connection.

The preponderance of the competent and probative medical 
evidence shows that the veteran has full shoulder motion 
without evidence of symptomatic scarring, instability, 
atrophy, neurologic impairment or other functional loss 
residual to his right shoulder disability.  Rather, his 
residuals consist of no more than subjective complaints 
without objective manifestations.  Accordingly, the veteran's 
claim for an increase is denied.  38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.


ORDER

An evaluation in excess of zero percent for service-connected 
right shoulder impingement is denied.

REMAND

As stated in the Introduction portion of this decision, the 
veteran stated in his notice of disagreement that he believed 
each issue "should be reviewed."  However, the RO did not 
provide the veteran a statement of the case as to his right 
leg muscle strain and swelling; fracture of his big right 
toe; dry eyes; acne vulgaris; painful arch of the right foot; 
multiple, noncompensable, service-connected disabilities; the 
boil of the inner right thigh; and jaw separation.  The Board 
finds that the veteran's statement should be interpreted 
broadly as a general appeal of all issues.  Buckley v. West, 
12 Vet. App. 76, 82-83 (1998).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2000), 
"[i]f further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Therefore, if a claim has been placed in appellate 
status by the filing of a notice of disagreement, the Board 
must remand the claim to the RO for preparation of a 
statement of the case as to that claim.  See VAOPGCPREC 16-
92, 57 Fed. Reg. 49747 (1992).

As to the issue of entitlement to service connection for 
blisters of the feet, this claim was denied under the old law 
on the basis that it was not well grounded.  

The new law requires VA to afford examinations where there is 
evidence of current disability or symptoms of current 
disability, there is evidence that the disability may be 
related to service, and the evidence is insufficient to 
decide the claim.  

The service medical records show that the veteran sought 
treatment for blisters on numerous occasions.  He has 
reported current symptoms of blisters and that these symptoms 
have continued since service.  However, there has been no 
examination or opinion regarding the veteran's complaints of 
blisters on his feet.  Therefore, a remand is necessary so 
that the veteran can be afforded the legally required 
examination.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should issue a statement of 
the case,
containing all applicable laws and 
regulations, on the issues of entitlement 
to service connection for right leg 
muscle strain and swelling; dry eyes; 
acne vulgaris; painful arch of the right 
foot; boil of the inner right thigh; jaw 
separation; an increased rating for 
fracture of the big right toe; and 
entitlement to a 10 percent evaluation 
based upon multiple, noncompensable, 
service-connected disabilities.  The 
veteran should be advised of the time 
period in which to perfect his appeal.

3.  The RO should contact the veteran and 
request him to identify the names and 
addresses of any medical care providers, 
private or VA, who treated him for 
blisters of the feet since service.  After 
securing any necessary release, the RO 
should obtain these records for 
association with the claims file.  The RO 
should advise the veteran of any records 
it is unsuccessful in obtaining.

4.  The RO should schedule the veteran for 
VA 
examination regarding the blisters of his 
feet.  The examiner should review the 
claims file including this remand, before 
completing the examination report.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



